Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As an initial matter, Applicants’ claiming of “hydroxycinnamic acid crosslinkers” is highly problematic and the source of several of the objections and 35 U.S.C. 112 rejections that follow.  Many of the crosslinkers are not hydroxycinnamic acids at all but, rather, compounds that share the same basic structural framework as hydroxycinnamic acid but differ in that the hydroxyl group(s) are etherified/esterified, the carboxylic acid group is reduced, etc.  In the Examiner’s estimation, the most readily apparent way to resolve this issue is to refrain from referring to them as hydroxycinnamic acid crosslinkers at all and, instead, simply incorporate the subject matter of claims 2/3 and/or 6/7 into claim 1.
Claim Objections
	Claim 2 is objected to because the species encompassed within the formula depicting the crosslinker is not hydroxycinnamic acid as claim 1 requires.
	Claim 9 is objected to because “polydimethylsiloxane” as defined in paragraph [0002] of the Specification is devoid of any groups that could be reacted with hydroxycinnamic acid or its derivatives.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 8, and 16, and the claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As an initial matter, claims 1 and 16 directed to a composition and article respectively both are said to comprise a crosslinked polysiloxane, the crosslinked polysiloxane, in turn, “comprising” a polysiloxane, and dimerizable hydroxycinnamic acid crosslinkers.  The Examiner surmises that, to the extent that the polymer is crosslinked, the polymer and crosslinker won’t exist independently of each other yet that is what is expressly indicated by each of these claims.  Thus, it is submitted that the crosslinked polymer should be characterized as having been derived from the materials that follow, as opposed to it comprising them.  Claim 5 supports this supposition having depicted the dimerized product is one where the cinnamic acid framework is linked to silicon atoms contributed by the polymer.
Next, the Examiner cannot ascertain the significance or intent in the limitation stipulating that there are “at least two” dimerizable hydroxycinnamic acid crosslinkers.  Does Applicant mean that there should be two distinct so-called hydroxycinnamic acid compounds involved in the formation of the crosslinked polysiloxane?  It is, of course, the case that two equivalents of the crosslinking agent participate in the subsequent dimerization as the mechanism indicated makes clear the necessary involvement of two hydroxycinnamic acid residues (ostensibly attached to two different polymer chains) so this wouldn’t seem to be Applicants’ intention.  Clarification is needed.
	Claims 2, 6, 17, and 18 are further indefinite because the variables representing required structural attributes of the crosslinker are undefined.  The subject matter of claims 3, 7, and 19 should be incorporated into claims 2, 6, and 18 respectively.  Similar measures should be taken to address claim 17.
	As for claim 4, the Examiner does not understand what is meant by alcohols derived from cinnamic acids.  Are they referring to products obtained by the reduction of the carboxylic acid group to an alcohol, the introduction of additional hydroxyl moieties in addition to the one intrinsic to hydroxycinnamic acid, or neither, or both?
	Regarding claim 5, it seems as though the partial product depicted in claim 5 is not a dimerized hydroxycinnamic acid but, instead, is supposed to be a representation of the crosslinked product obtained when (i) hydroxycinnamic acid has undergone co-condensation with the polysiloxane and also (ii) when the siloxane-bound hydroxycinnamic acid undergoes 2+2 cyclization.  
	Claim 11 indicates that the crosslinkers are “derived from” one (or perhaps more since the claim specifies at least two) of several particular compounds delineated in the last two lines.  Are the crosslinkers actually derived from these, or are these compounds, themselves, the crosslinkers?
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 4, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The compounds encompassed within the formula depicted in claims 2 and 17 are devoid of a carboxylic acid moiety and, possibly hydroxyl groups depending on the scope of R’ and R”.  Thus, it cannot be said to constitute hydroxycinnamic acid, or even a ring-functionalized congener thereof.  Claim 4 is problematic for the same reason.  “Derivatives” of hydroxycinnamic acid, if the modification is to the acid or alcohol group, are not, themselves, hydroxycinnamic acid groups
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-7, and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, and 16-20 of copending Application No. 17/148,276  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  The only distinction between the subject matter of instant claims as compared to the copending claims is that the former stipulates “at least two” hydroxycinnamic acid crosslinkers whereas the latter mandates the presence of “at least one” of these.  Of course, the copending claims are not confined to the employment of one crosslinker and, where two or more are used, the scope of the claims is precisely the same.  (Applicant is reminded of the need to resolve the issue of the intent of “at least two” crosslinkers not being fully understood.)  Further, the dependent claims further limit the independent claims in exactly the same manner in both.
Copending claim 1 also does not characterize the hydroxycinnamic acid component as being dimerizable but this is an inherent feature of the compound.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art teaches the modification of a polysiloxane with cinnamic acid or structural homologues thereof.  For instance, U.S. 8,304,031, JP 2020-041072 and the article entitled “Some Aspect of the Reactivity of Photo-dimerizable Esters Grafted onto Silicone Main Chain Polymers” authored by Coqueret et al. and published in Makromolekulare Chemie (1991) 192, 1517-1534 describe the reaction of cinnamic acid with a polysiloxane bearing glycidoxypropyl substituents.  The latter even contemplates the subsequent crosslinking of the polymer via photo-dimerization of the cinnamic acid residues but there is no mention of embodiments where a hydroxycinnamic acid derivative comprising a plurality of groups that are reactive towards groups contained within the polysiloxane preliminarily crosslinks the polysiloxane prior to dimerization.  The article entitled “Development of Functional Biointerfaces by Surface Modification of Polydimethylsiloxane with Bioactive Chlorogenic Acid” authored by Wu et al. and published in the journal Colloids and Surfaces B” Biointerfaces (2014) 116, 700-706 is of interest for its description of a polydimethylsiloxane substrate that is coated with chlorogenic acid.  Unlike in the present invention, the role of the dimerizable acid is not to crosslink polysiloxane chains, but to modify a siloxane-based surface.  While it is possible that two different polysiloxane chains at the surface are reacted with two hydroxyl groups/derivatives thereof contributed by a single molecule of the chlorogenic acid, the reference does not indicate as much.  There is no express teaching of how the acid modifier interacts with the surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


September 26, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765